UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2203


JAMES LINLOR,

                    Plaintiff - Appellant,

             v.

INDIA WILEA MITCHELL, in her individual capacity; PAUL JOHN SOLO, in his
individual capacity; METROPOLITAN          WASHINGTON        AIRPORTS
AUTHORITY, (MWAA),

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00723-LO-MSN)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Linlor, Appellant Pro Se. Joseph Walter Santini, FRIEDLANDER MISLER, PLLC,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Linlor appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (2012) complaint and denying his postjudgment motions. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Linlor v. Mitchell, No. 1:17-cv-00723-LO-MSN (E.D. Va. filed Sept. 12,

2017, entered Sept. 13, 2017; Oct. 12, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2